Citation Nr: 0842751	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus (diabetes).  

2.  Entitlement to a rating in excess of 10 percent for 
infectious hepatitis.  

3.  Entitlement to service connection for a kidney condition 
secondary to the service-connected diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Indianapolis, Indiana, Regional Office 
(RO).

The issue of service connection for a kidney condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes does not require regulation of 
activities.

2.  The veteran's hepatitis does not present symptoms 
requiring dietary restriction or continuous medication or 
result in incapacitating episodes having a total duration of 
at least two weeks, but less than four weeks, during the past 
12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
type II diabetes mellitus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R § 4.119, Diagnostic 
Code 7913 (2008).

2.  The criteria for a rating in excess of 10 percent for 
infectious hepatitis have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating for Diabetes

For historical purposes, it is noted that service connection 
was established for diabetes by the RO in a January 2003 
decision, based the veteran's service in Vietnam and 
presumptive exposure to herbicides.  A 20 percent disability 
evaluation was assigned based on a review of the relevant 
contemporaneous evidence of record.  The veteran claims that 
a higher evaluation is warranted.  

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In July 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice then required 
for the initial claim of service connection.  Service 
connection was subsequently granted, and the veteran appealed 
the initial rating.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. 
May 19, 2008).  Therefore, no further notice is needed.

In any event, in March 2004 and December 2006, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claim for an increased initial 
rating, to include as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and the claim was 
subsequently readjudicated.  VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  The Board notes that the veteran, 
via his representative, has argued that another VA 
examination is necessary.  The Board finds that the evidence 
currently of record adequately demonstrates the current 
nature and severity of the veteran's diabetes, however, so 
that another examination is not necessary.  Consequently, the 
Board finds the claim ready for adjudication at this time.  

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Diagnostic Code (DC) 7913 provides a 40 percent rating for 
diabetes that requires insulin, restricted diet, and 
regulation of activities.  "Regulation of activities" is 
defined as "avoidance of strenuous occupational and 
recreational activities."  See 38 C.F.R. § 4.120, DC 7913 
(100 percent rating); Camacho v. Nicholson, 21 Vet. App. 360, 
365 (2007).  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  See Id.  

Here, the treatment records indicate that the veteran has a 
restricted diet to control his diabetes and that he is 
prescribed insulin.  The evidence does not indicate that a 
physician has prescribed restriction or regulation of 
activities due to diabetes, however.  In fact, to the 
contrary, some treatment records indicate that the veteran 
has been encouraged to pursue additional activities, such as 
physical exercise, to improve control of his diabetes.  See, 
e.g., June 1998, October 2002, January 2004, August 2007 VA 
examination record.  

The veteran has alleged that his activities are limited due 
to his diabetes, to include from fatigue resulting from his 
diabetes.  See, e.g., October 2002 VA examination record.  A 
higher rating under DC 7913 requires the evidence to 
establish that activities have been restricted to control 
diabetes, however; the fact that activity has been limited or 
is decreased will not warrant a 40 percent rating under DC 
7913.  In this case, the evidence does not indicate that the 
veteran's diabetes requires regulation or restriction or 
activities at any time during the appeal; consequently, the 
claim for a higher rating must be denied.  

The Board has also considered whether a separate evaluation 
is warranted for any compensable complication of the 
veteran's service-connected diabetes pursuant to DC 7913 Note 
(1).  That note instructs the rater to evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The veteran has been granted service connection for 
hypertension, retinopathy, erectile dysfunction, and 
peripheral neuropathies as secondary to diabetes.  As these 
conditions have already been rated separately, they do not 
fall under the purview of Note 1.  In addition, service 
connection for a diabetes-related kidney condition is being 
considered separately.  While noting that the veteran's 
complications linked to his diabetes are significant, there 
is no evidence that the veteran has additional complications 
of diabetes.  Consequently, the Board finds that a separate 
rating is not warranted.  

Infectious Hepatitis

For historical purposes, it is noted that service connection 
was established for infectious hepatitis by the RO in a 
January 1969 decision, based on in-service treatment for 
hepatitis.  A noncompensable percent disability evaluation 
was assigned based on a review of the relevant 
contemporaneous evidence of record.  In April 2003, the 
veteran submitted a claim for an increased rating.  In an 
August 2003 Rating Decision, the RO assigned a 10 percent 
rating, effective the date of claim.  The veteran maintains 
that a higher evaluation is warranted.  

Duty to Notify and Assist

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In March 2004 and December 2006, the AOJ sent letters to the 
veteran providing notice of what the evidence needed to 
demonstrate, of his and VA's respective duties in obtaining 
evidence, and of the types of relevant evidence that he 
should provide.  The December 2006 letter also notified the 
veteran that disabilities are rated on the basis of 
diagnostic codes and told the veteran of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  The Board notes that the veteran 
was not specifically informed to submit medical or lay 
evidence demonstrating the effect a worsening of his 
hepatitis has on his employment and daily life.  The Board 
finds that no prejudice resulted, however, because the 
December 2006 letter told the veteran to submit any evidence, 
to include his own statement, "describing his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by [his] 
disability," which would include any impact on the veteran's 
employment and daily life, and the veteran was provided 
notice of the appropriate rating criteria, which explicitly 
include effect on employment and daily life.  The Board notes 
that both letters postdated the initial adjudication.  No 
prejudice resulted, however, as the claims were subsequently 
readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the February 2004 
Statement of the Case.  Although the veteran was not sent an 
independent letter providing notice of this information, the 
records indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
Additionally, in a May 2006 correspondence, the veteran's 
representative included a copy of the applicable rating 
criteria.  This evidence indicates that the veteran was fully 
aware of what was necessary to substantiate this claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  The 
Board notes that the veteran, via his representative, has 
argued that another VA examination is necessary.  The Board 
finds that the evidence currently of record adequately 
demonstrates the current nature and severity of the veteran's 
hepatitis, however, so that another examination is not 
necessary.  Consequently, the Board finds the claim ready for 
adjudication at this time.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's service connected infectious hepatitis is rated 
under DC 7345, which rates chronic liver disease without 
cirrhosis.  DC 7345 provides a 20 percent rating for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks during the past 12-
month period.  For purposes of evaluating conditions under DC 
7345, "incapacitating episode" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.  See 38 C.F.R. § 4.114, DC 7345, Note 2.

VA and private treatment records and VA examination records 
report the veteran's history of fatigue.  See October 2002, 
May 2003, and January 2004 VA examination records; March 2003 
Sipe statement.  But see June 2004 VA examination record 
(veteran denied "significant fatigue or weakness").  The 
records also report some histories of weakness and 
arthralgia, but no histories of nausea, vomiting, or 
anorexia.  Id.  

Initially, the Board notes that the record does not contain 
any findings or diagnoses of infectious hepatitis, with the 
exception of hepatitis C (for which service connection has 
been denied) during this appeal.  Even assuming the veteran 
did have a current diagnosis, however, a higher rating is not 
warranted.  Although the record indicates the veteran's 
consistent history of fatigue, the records do not include any 
findings linking the fatigue to the infectious hepatitis 
rather than an alternate disorder and, even assuming the 
fatigue is a result of the infectious hepatitis, there is no 
indication that the veteran is continuously medicated or 
dietarily restricted to control this fatigue.  The evidence 
also includes no evidence that the veteran had incapacitating 
episodes as a result of the service-connected hepatitis 
during the appellate period.  In the absence of 
incapacitating episodes, continuous medication or dietary 
restriction at any time during the appellate period, a higher 
rating is not warranted under DC 7345.  Consequently, the 
veteran's claim must be denied.  


ORDER

A rating in excess of 20 percent for diabetes is denied.  

A rating in excess of 10 percent for infectious hepatitis is 
denied.



REMAND

In November 2006, the Board remanded claims of service 
connection for a kidney condition and hypertension in order 
to obtain medical opinions as to the whether either condition 
was due to the veteran's service-connected diabetes.  In 
response to this remand instruction, the AMC scheduled the 
veteran for an examination and requested that the examiner 
provide an opinion as to whether the veteran's hypertension 
and nephrolithiasis (kidney condition) were due to the 
service-connected diabetes.  See August 2007 examination 
notice letter.  The examiner only provided an opinion on the 
connection between the hypertension and the service-connected 
diabetes, however; no opinion was proffered as to the 
relationship between the kidney condition and the diabetes.  

The Board notes that in the January 2008 Supplemental 
Statement of the Case, the AMC stated that the veteran failed 
to report for a VA examination.  A review of the record 
indicates that the veteran was only scheduled for one 
examination, however, for which he did report.  See August 
2007 examination notice letter.  Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Consequently, this claim must 
be remanded for compliance with the November 2006 remand 
instructions.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran's nephrolithiasis is 
due to or aggravated by his service-
connected diabetes.  If the reviewing 
physician determines that specialist 
consultation, physical examination and/or 
diagnostic testing of the veteran are 
necessary, such should be scheduled.  
Review of the claims folder should also be 
acknowledged.  

2. Thereafter, the AMC should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


